DETAILED ACTION
This office action is responsive to application 16/805,969 filed on March 2, 2020.  Claims 1-13 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on March 2, 2020 was received and has been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 7A, 7B and 7C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “supplying the second voltage to the other pixel to the plurality of pixel groups”.  It is unclear what is meant by this limitation.  As such, claim 3 is deemed indefinite by the Examiner.  In the interest of compact prosecution, and for prior art purposes, the Examiner will interpret this limitation to read “supplying the second voltage to other pixels of the plurality of pixel groups”.
Claims 4 and 5 are indefinite as depending from claim 3 and not remedying the deficiencies of claim 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandai et al. (US 2017/0179173).

	Consider claim 1, Mandai et al. teaches:
	An image sensor (figure 1) comprising: 
	a plurality of pixels each having an avalanche photodiode (36, i.e. an array of SPADs, 24, figures 1, 2 and 4A-4C, paragraph 0026); and 
	a control unit (pixel bias control circuit, 30) that controls, for each of a plurality of pixel groups which are obtained by dividing the plurality of pixels, to supply either of a first voltage and a second voltage as a reverse bias voltage of the avalanche photodiodes (36), wherein the first voltage is greater than a breakdown voltage of the avalanche photodiodes and the second voltage is smaller than the breakdown voltage (As shown in figures 6 and 7, the pixel bias control circuit (30) control pixel groups to have different bias voltages, paragraph 0026.  For instance, groups of pixels 60, 62 and 64 are applied with bias voltages greater than the breakdown voltage, and another group of pixels (66) is applied with a reverse bias voltage smaller than the breakdown voltage.  See paragraphs 0039, 0041 and 0031-0034.), and 
	wherein the control unit (30) is implemented by one or more processors, circuitry or a combination thereof (The control unit (30) is a “circuit”, paragraph 0026.).



	Consider claim 3, and as applied to claim 1 above, Mandai et al. further teaches that the control unit controls to sequentially read out signals from the plurality of pixels by sequentially performing the control of supplying the first voltage to the pixels that belong to one of the plurality of pixel groups (i.e. pixels 60 and 62 in figure 7) and supplying the second voltage to other pixels of the plurality of pixel groups (i.e. to pixels 66 in figure 7, see paragraphs 0041, 0039 and 0031-0034).

	Consider claim 6, and as applied to claim 1 above, Mandai et al. further teaches a first supply circuit (excess bias controller, 28, figures 2, 4 and 5) that supplies the first voltage and a second supply circuit that supplies the second voltage, wherein the control unit selects either of the first supply circuit and the second supply circuit such that either of the first voltage and the second voltage is supplied (As shown in figure 5, a bias voltages are selected through operation of switches SWoff-SWn, paragraphs 0037, 0036 and 0026.).



	Consider claim 12, Mandai et al. teaches:
	A control method of controlling an image sensor (figure 1) that has a plurality of pixels each having an avalanche photodiode (36, i.e. an array of SPADs, 24, figures 1, 2 and 4A-4C, paragraph 0026), the method comprising: 
	controlling, for each of a plurality of pixel groups which are obtained by dividing the plurality of pixels, to supply either of a first voltage and a second voltage as a reverse bias voltage of the avalanche photodiodes, wherein the first voltage is greater than a breakdown voltage of the avalanche photodiodes and the second voltage is smaller than the breakdown voltage (As shown in figures 6 and 7, the pixel bias control circuit (30) control pixel groups to have different bias voltages, paragraph 0026.  For instance, groups of pixels 60, 62 and 64 are applied with bias voltages greater than the breakdown voltage, and another group of pixels (66) is applied with a reverse bias voltage smaller than the breakdown voltage.  See paragraphs 0039, 0041 and 0031-0034.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mandai et al. (US 2017/0179173).

	Consider claim 13, Mandai et al. teaches:

	controlling, for each of a plurality of pixel groups which are obtained by dividing the plurality of pixels, to supply either of a first voltage and a second voltage as a reverse bias voltage of the avalanche photodiodes, wherein the first voltage is greater than a breakdown voltage of the avalanche photodiodes and the second voltage is smaller than the breakdown voltage (As shown in figures 6 and 7, the pixel bias control circuit (30) control pixel groups to have different bias voltages, paragraph 0026.  For instance, groups of pixels 60, 62 and 64 are applied with bias voltages greater than the breakdown voltage, and another group of pixels (66) is applied with a reverse bias voltage smaller than the breakdown voltage.  See paragraphs 0039, 0041 and 0031-0034.).
	Mandai et al. teaches “processing circuits”, “a memory” and “digital logic” in paragraph 0030.
	However, Mandai et al. does not explicitly teach that the method is performed by a non-transitory computer-readable storage medium, the storage medium storing a program that is executable by the computer, wherein the program includes program code.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of performing a method by a non-transitory computer-readable storage medium, the storage medium storing a program that is executable by the computer, wherein the program includes program code, are well known and expected in the art.  It .

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mandai et al. (US 2017/0179173) in view of Webster (US 2015/0200222).

	Consider claim 8, and as applied to claim 1 above, Mandai et al. does not explicitly teach a counter that counts a number of pulse signals generated based on output of each avalanche photodiode, and outputs a count value.
	Webster similarly teaches a SPAD array (100, figure 1, paragraph 0017), wherein respective SPADs are applied with bias voltages (VBIAS, figure 2). 
	However, Webster additionally teaches counters (“digital counters”, figure 2) that count numbers of pulse signals generated based on output of the avalanche photodiodes (see paragraphs 0017 and 0020), and output count values (see paragraph 0020)	
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the image sensor taught by Mandai et al. comprise counters as taught by Webster for the benefit of enabling production of image data (Webster, paragraph 0033).


	Consider claim 11, Mandai et al. teaches:
	An image processing apparatus comprising: 
	An image sensor (figure 1) comprising: 
	a plurality of pixels each having an avalanche photodiode (36, i.e. an array of SPADs, 24, figures 1, 2 and 4A-4C, paragraph 0026); and 
	a control unit (pixel bias control circuit, 30) that controls, for each of a plurality of pixel groups which are obtained by dividing the plurality of pixels, to supply either of a first voltage and a second voltage as a reverse bias voltage of the avalanche photodiodes (36), wherein the first voltage is greater than a breakdown voltage of the avalanche photodiodes and the second voltage is smaller than the breakdown voltage (As shown in figures 6 and 7, the pixel bias control circuit (30) control pixel groups to have different bias voltages, paragraph 0026.  For instance, groups of pixels 60, 62 and 64 are applied with bias voltages greater than the breakdown voltage, and another group of pixels (66) is applied with a reverse bias voltage smaller than the breakdown voltage.  See paragraphs 0039, 0041 and 0031-0034.), and 
	wherein the control unit (30) is implemented by one or more processors, circuitry or a combination thereof (The control unit (30) is a “circuit”, paragraph 0026.).
	However, Mandai et al. does not explicitly teach that the image processing apparatus comprises counters and a processing unit.
	Webster similarly teaches a SPAD array (100, figure 1, paragraph 0017), wherein respective SPADs are applied with bias voltages (VBIAS, figure 2). 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the image processing apparatus taught by Mandai et al. comprise counters and a processing unit as taught by Webster for the benefit of enabling production of image data (Webster, paragraph 0033).

Prior Art
Consider claim 4, the prior art of record does not teach nor reasonably suggest that the control unit assigns weights to the plurality of pixel groups, and sets a period of time when the first voltage is supplied to each of the plurality of pixel groups in accordance with the weights, in combination with the other elements recited in parent claims 1 and 3.

Allowable Subject Matter
Claim 10 is allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

	Consider claim 10, the closest prior art, Mandai et al. (US 2017/0179173) teaches:
	An image processing apparatus comprising: 
	An image sensor (figure 1) comprising: 
	a plurality of pixels each having an avalanche photodiode (36, i.e. an array of SPADs, 24, figures 1, 2 and 4A-4C, paragraph 0026); and 
	a control unit (pixel bias control circuit, 30) that controls, for each of a plurality of pixel groups which are obtained by dividing the plurality of pixels, to supply either of a first voltage and a second voltage as a reverse bias voltage of the avalanche photodiodes (36), wherein the first voltage is greater than a breakdown voltage of the avalanche photodiodes and the second voltage is smaller than the breakdown voltage (As shown in figures 6 and 7, the pixel bias control circuit (30) control pixel groups to have different bias voltages, paragraph 0026.  For instance, groups of pixels 60, 62 and 64 are applied with bias voltages greater than the breakdown voltage, and another group of pixels (66) is applied with a reverse bias voltage smaller than the breakdown voltage.  See paragraphs 0039, 0041 and 0031-0034.), and 

	However, the prior art of record does not teach nor reasonably suggest that the control unit includes a plurality of logic circuits, each having a plurality of input terminals, that have different configurations from each other and correspond to the plurality of pixel groups, respectively, wherein the plurality of logic circuits outputs different output signals with respect to a same combination of signals input to the plurality of input terminals as control signals for controlling the reverse bias voltage, and a unit that supplies the signals to be input to the plurality of input terminals of each of the plurality of logic circuits, in combination with the other elements recited in claim 10.

	Consider claim 9, the prior art of record does not teach nor reasonably suggest that the control unit includes a plurality of logic circuits, each having a plurality of input terminals, that have different configurations from each other and correspond to the plurality of pixel groups, respectively, wherein the plurality of logic circuits outputs different output signals with respect to a same combination of signals input to the plurality of input terminals as control signals for controlling the reverse bias voltage, in combination with the other elements recited in parent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Clemens et al. (US 2018/0180473) teaches an imaging device (figure 1) including a SPAD array (22) wherein respective groups of SPADs are biased with different bias voltages (figures 3-7, paragraphs 0049-0051 and 0054).
Niclass et al. (US 2017/0176579) teaches a SPAD array in which SPADs of different regions are sequentially turned on and off (see figure 4, paragraphs 0054-0056).
Katnani et al. (US 10,340,408) teaches switchably reverse biasing a SPAD (see figures 11A and 11B).
Birk et al. (US 2013/0015331) teaches activating and deactivating respective SPAD groups of an array (see figures 6A and 6B).
Drader et al. (US 2017/0139041) teaches selectively activating zones of a SPAD array (see paragraph 0052).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALBERT H CUTLER/Primary Examiner, Art Unit 2696